DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Response to Arguments
Applicant's arguments filed 25 March 2021 have been fully considered but they are not persuasive.
Applicant states that according to col. 5: “Further a laser optical fiber, coupled to a laser source 20 can be introduced through one or both of introducer or secondary electrodes 14 and 16.”  Applicant then states that “This is the only disclosure of how to implement the use of fibers, except for the sensor 24.  However, this is not found to be persuasive.  Col. 5, lines 49-52 states “One or more of the introducer or secondary electrodes 14 and 16 can be an arm for the purposes of introducing the optical fiber.”  
Applicant then states that “It can only be assumed that the Examiner therefore means that the optical fiber is introduced through the electrode 16.”  According to this assumption by Applicant as the electrode has a distal end made of NiTi hypodermic tubing, or can be made of a variety of conductive materials, both metallic and non-metallic and therefore it can be assumed that the electrode is not made of a material 
Applicant argues what is not argued is how Zepeda can determine a depth of the light energy emission area by having a scale on the electrode and a reference point on the electrode 14, when introducing the fiber through the electrode 16.  However, since it has been shown that the fiber is not introduced through electrode 16 this argument is moot.  As the electrode 16 acts as an arm for the purpose of introducing electrode 16 it is clear that the depth of the optical fiber can therefore be controlled by having a scale on the electrode 16 and a reference point on the electrode 14.  Therefore, locking the electrode 16 and electrode 14 into position would fixate the fiber.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 1-7, 9, 10 and 13-15 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over US 6,090,105 to Zepeda et al. (Zepeda) in view of US 2006/0247618 Al to Kaplan et al. (Kaplan).
Regarding claim 1, Zepeda teaches an apparatus (10) for interstitial thermal treatment of a tumor (see entire document), said apparatus comprises an first lead (one 
Neither Zepeda nor Kaplan specifically teaches wherein said lead has a light transparent energy emission window, a bare fiber tip or a diffusor. However, it is asserted that one having ordinary skill in the art at the time of the invention would have been reasonably apprised of how to configure the lead and fiber to guide the light as an obvious matter of engineering design choice based on the suitability for the intended use (here to provide thermal therapy to a tissue mass).
Zepeda further teaches that “It will be appreciated that devices similar to those associated with RF multiple elected device 12 can be utilized with laser optical fibers, microwave devices and the like.”  However, neither Zepeda not Kaplan specifically 
Regarding claim 2, Zepeda in view of Kaplan teaches the apparatus of claim 1 as well as Zepeda further teaching wherein said thermal sensor is a thermistor probe (see at least Col. 6, lines 1 -7).
Regarding claim 3, Zepeda in view of Kaplan taches the apparatus of claim 1 as well as Zepeda further teaching wherein said thermal sensor is positioned on said first lead (Col. 5, lines 57-67).
Regarding claim 4, Zepeda in view of Kaplan teaches the apparatus of claim 1 as well as Zepeda further teaching a further lead (another of 16) positionable within and/or near boundaries of said tumor, said further lead comprising a further thermal sensor for measuring a second temperature (Col. 5, lines 57-67).
Regarding claim 5, Zepeda in view of Kaplan teaches the apparatus of claim 4 as well as Zepeda further teaching wherein said thermal sensor is a thermistor probe (see at least Col. 6, lines 1 -7).

Regarding claim 7, Zepeda in view of Kaplan teaches the apparatus of claim 2 as well as Zepeda further teaching wherein said thermistor probe comprises a plurality of longitudinally separated thermal sensors (see for example Col. 5, lines 57-610).
Regarding claim 9, Zepeda in view of Kaplan teaches the apparatus of claim 1 as well as Zepeda further teaching a display means (38) for displaying information related to said temperatures.
Regarding claim 10, Zepeda in view of Kaplan teaches the apparatus of claim 6 as well as Zepeda further teaching wherein said further heat source is a laser light source connectable to a light conducting fiber for conducting light from said source to a point at said lead (Col. 5, lines 4-52).
Regarding claim 13, Zepeda in view of Kaplan teaches the apparatus of claim 1 as well as Zepeda further teaching wherein said control unit is configured to carry out said thermal treatment for a period of 30 minutes (Col. 9, lines 12-27 as the control unit of Zepeda is capable of performing the intended use, and therefore meets the claim limitation).
Regarding claim 14, Zepeda in view of Kaplan teaches the apparatus of claim 4 as well as Zepeda further teaching wherein said control unit is configured for calculating a temperature of said tumor between said thermal sensors and said further thermal sensors (Col. 5, line 57-Col. 6, line 26).
.
Claim(s) 8 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Zepeda in view of Kaplan as applied to claim 1 above, and further in view of US 2009/0076499 A1 to Azure (Azure).
Zepeda in view of Kaplan teaches the apparatus of claim 1, but not a computer aided image analysis to provide information about size and location of tumors, vessels and bile ducts in 3-D views. Azure teaches an analogous apparatus (10) as well as an imaging system (260) for locating and/or characterizing the target tissue region and/or locations or positioning the device during use ([0048]). It would have been obvious to one having ordinary skill in the art at the time of the invention to have included the image analysis system of Azure with the apparatus of Zepeda so as to locate and/or characterize the target tissue and/or locate or position the device during use as taught by Azure ([0048]).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAITLYN E SMITH whose telephone number is (571)270-5845.  The examiner can normally be reached on Monday-Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Linda Dvorak can be reached on (571)272-4764.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/KAITLYN E SMITH/Primary Examiner, Art Unit 3794